STATE OF LOUISIANA

            COURT OF APPEAL, FIRST CIRCUIT

MEYLIN          CASTRO,          INDIVIDUALLY,                                    NO.     2022    CW    0635
AND    ON       BEHALF       OF    HER    MINOR
CHILDREN,             MONICA       GISSELL
CASTANEDA- CASTRO,                  DAVID
MEDIA - GASTRO,              AND    DYLAN
SNEIJDER MEJIA- CASTRO,                        AND
MEYLIN          P.    CASTRO


VERSUS


CHURCH          MUTUAL       INSURANCE
COMPANY,             FIRST       UNITED
METHODIST             CHURCH       OF    DENHAM
SPRINGS,             ABC    INSURANCE
COMPANY,             SUNBELT       RENTALS
SCAFFORD             SERVICES,          LLC,       XYZ
                                                                                 AUGUST     17,        2022
INSURANCE             COMPANY,          AND    1
PRIORITY             ENVIRONMENTAL
SERVICES,             INC.




In    Re:             1    Priority        Environmental             Services,    Inc.,     applying  for

                      supervisory              writs,         19th     Judicial         District   Court,
                      Parish of East                Baton    Rouge,    No.   669445.



BEFORE:               WELCH,       PENZATO,          AND    LANIER,    JJ.


            WRIT          DENIED.


                                                             JEW
                                                            AHP

                                                            WIL




COURT       OF       APPEAL,       FIRST       CIRCUIT




            P             CLERK    OF    COURT
                 FOR       THE    COURT